                                   Case Number:
      Case 8:19-cv-00634-JDW-AEP Document   1-119-000895-CI
                                                  Filed 03/14/19 Page 1 of 10 PageID 10
 F.iling i 84568309 £-Filed 02/06/2019 01:30:04 PM



                               IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                                IN AND FOR PINELLAS COUNTY, THE STATE OF FLORIDA
                                                  CIVIL DIVISION

          KEITH MICHAEL GLUCK                                           Case no.
                          Plaintiff,
          vs.

          GEICO GENERAL INSURANCE COMPANY
          A Foreign Profit
          Corporation,
                           Defendant.                               I

                                                       COMPLAINT

                    COMES NOW, the Plaintiff, KEITH MICHAEL GLUCK, by and through

          undersigned counsel, sues the Defendant, GEICO GENERAL INSURANCE COMPANY

          (hereinafter referred to as "GEICO" ), and alleges:

               1. This is an action for damages that exceeds Fifteen Thousand ($15,000.00) Dollars,

                    exclusive of costs and interest.

              2. The Sixth Judicial Circuit Court has venue pursuant to Florida Statutes, §47.041, because

                    the first cause of action occurred in Pinellas County and the second cause of action

                    occurred in Hillsborough County and the injuries sustained by the Plaintiff cannot be

                    separated.

               3. The Sixth Judicial Circuit Court has personal jurisdiction over Defendant, GEICO,

                    pursuant to Florida Statutes §48.193, because said company contracted to insure persons,

                   property, and/or risks located within the state of Florida at the time of contracting, and

                    because said company operated, conduced, engaged in, or carried on a business or

                    business venture within the state of Florida.

              4. Plaintiff, KEITH MICHAEL GLUCK, is now, and was at the time of the incident, a

                    resident of Pasco County, Florida.


          [17-Pl-1503/2386964/1)




***ELECTRONICALLY FILED 02/06/2019 01:30:03 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:19-cv-00634-JDW-AEP Document 1-1 Filed 03/14/19 Page 2 of 10 PageID 11




       5. Defendant, GEICO, is now, and was at the time of the incident, a foreign corporation

            licensed to, and doing business within the State of Florida.

                                                   COUNTI

       6. On or about December 16, 2017, Plaintiff, KEITH MICHAEL GLUCK , operated a

             2005 Acura motor vehicle and was stopped in traffic in the median lane of Gulf to Bay

            Blvd. for traffic that had stopped for the red light at S. Lake Avenue in Pinellas County,

            Florida.

       7. At the same time and place, Marketin Gjekaj, operated a 2010 Ford Focus motor vehicle,

            travelling eastbound on Gulf to Bay Blvd. in the median lane approaching the S. Lake

            Avenue intersection and looked down and failed to notice traffic was stopped ahead.

       8. At the same time and place, Marketin Gjekaj , did so negligently operate, control, and/or

            maintain the motor vehicle that he was driving to cause it to and collided into the rear end

            of a 2005 Acura operated by KEITH MICHAEL GLUCK.

       9. As a result of the collision caused by the negligence of Marketin Gjekaj, Plaintiff,

            KEITH MICHAEL GLUCK, suffered serious and permanent injury.

       10. As a result, Plaintiff, KEITH MICHAEL GLUCK, suffered bodily injury and resulting

            pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

            enjoyment of life, expenses of hospitalization, medical and nursing care, and treatment,

            loss of earnings, loss of ability to earn money and aggravation of a pre-existing condition.

            The losses are either its repair or replacement. The losses are permanent and continuing

            and Plaintiff will suffer the losses in the future.

       11. At all times material hereto, Marketin Gjekaj failed to carry adequate bodily injury

            insurance to compensate Plaintiff, KEITH MICHAEL GLUCK , for his injuries.



  [17-Pl-1503/2386964/1]
Case 8:19-cv-00634-JDW-AEP Document 1-1 Filed 03/14/19 Page 3 of 10 PageID 12




       12. At all times material hereto, there was in full force and effect a policy of automobile

            liability insurance, Policy Number 4377-09-00-65, containing uninsured/underinsured

            motorists coverage, issued by Defendant, GEICO, to cover Plaintiffs, KEITH

            MICHAEL GLUCK , injuries and damages described herein above while involved in a

            motor vehicle collision. The proceeds of the policy issued by Defendant, GEICO,

            insure to the benefit of Plaintiff, KEITH MICHAEL GLUCK , as "insured" under said

            policy.        Plaintiff is not in possession of a complete copy of said policy.    However,

            Defendant possesses a complete copy of said policy, and is well aware of its contents.

       13. Coverage for the damages suffered by the Plaintiff in the subject accident was available

            to the Plaintiff under his GEICO policy, since the Plaintiff was occupying a vehicle

            covered under the policy and since he was injured as a result of the negligence of an

            uninsured/underinsured motorist.

       14. Notice of the subject accident was promptly furnished by the Plaintiff to the Defendant,

            and the Plaintiff has complied with all conditions precedent prior to the institutions of this

            action or the same have otherwise already occurred.

            WHEREFORE, the Plaintiff, KEITH MICHAEL GLUCK , demands judgment against

            the Defendant, GEICO, for all damages provided by law, and further demands trial by

           jury.



                                                       COUNT II

       15. On or about February 28, 2018, Plaintiff, KEITH MICHAEL GLUCK, operated a 2005

            Acura motor vehicle and was stopped in traffic in the eastbound lane of Van Dyke Road

            for traffic that had stopped in Hillsborough County, Florida.



  [17-Pl-1503/2386964/1)
Case 8:19-cv-00634-JDW-AEP Document 1-1 Filed 03/14/19 Page 4 of 10 PageID 13




        16. At the same time and place, Gloria Virginia Roger, operated a 1999 Honda Accord motor

             vehicle, travelling eastbound on Van Dyke Road approaching the Lake Reflections

             Boulevard intersection and failed to notice traffic had stopped.

        17. At the same time and place, Gloria Virginia Roger, did so negligently operate, control,

             and/or maintain the motor vehicle that she was driving to cause it to and collided into the

             rear end of a 2005 Acura operated by KEITH MICHAEL GLUCK which then caused

             his vehicle to go forward and hit the vehicle in front of him.

        18. As a result of the collision caused by the negligence of Gloria Virginia Roger, Plaintiff,

             KEITH MICHAEL GLUCK, suffered serious and permanent injury.

        19. As a result, Plaintiff, KEITH MICHAEL GLUCK, suffered bodily injury and resulting

             pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

             enjoyment of life, expenses of hospitalization, medical and nursing care, and treatment,

             loss of earnings, loss of ability to earn money and aggravation of a pre-existing condition.

             The losses are either its repair or replacement. The losses are permanent and continuing

             and Plaintiff will suffer the losses in the future.

        20. At all times material hereto, Gloria Virginia Roger failed to carry adequate bodily injury

             insurance to compensate Plaintiff, KEITH MICHAEL GLUCK, for his injuries.

       21. At all times material hereto, there was in full force and effect a policy of automobile

             liability insurance, Policy Number 4377-09-00-65, containing uninsured/underinsured

             motorists coverage, issued by Defendant, GEICO, to cover Plaintiffs, KEITH

             MICHAEL GLUCK , injuries and damages described herein above while involved in a

            motor vehicle collision. The proceeds of the policy issued by Defendant, GEICO,

             insure to the benefit of Plaintiff, KEITH MICHAEL GLUCK, as "insured" under said



   [17-Pl-1503/2386964/1]
Case 8:19-cv-00634-JDW-AEP Document 1-1 Filed 03/14/19 Page 5 of 10 PageID 14




            policy.        Plaintiff is not in possession of a complete copy of said policy.   However,

            Defendant possesses a complete copy of said policy, and is well aware of its contents.

       22. Coverage for the damages suffered by the Plaintiff in the subject accident was available

            to the Plaintiff under his GEICO policy, since the Plaintiff was occupying a vehicle

            covered under the policy and since he was injured as a result of the negligence of an

            uninsured/underinsured motorist.

                                                       COUNT III

                                               INSURANCE BAD FAITH



       23. Plaintiff, KEITH MICHAEL GLUCK , adopts and realleges all pnor material

            paragraphs as if fully set forth herein.

       24. Upon issuance or renewal of said insurance policy to the Plaintiff, Defendant became

            obligated to comply with the duties prescribed in Section 624.155 and Section 626.9541,

            Florida Statutes.

       25. Plaintiff has performed all conditions precedent to the bringing of this action pursuant to

            Section 624.155, Florida Statutes, by providing written notice of the Defendant's

            violations pursuant to a Civil Remedy Notice of Insurer Violation sent to the State of

            Florida, Department of Insurance and to the Defendant. A copy of said Civil Remedy

            Notice for date of accident December 16, 2017 dated August 24, 2018 and Notice Letter

            dated August 24, 2018 are attached hereto and marked as Exhibit A and GEICO response

            dated October 2, 2018 is attached as Exhibit B.

      26. Upon the issuance or renewal of the policy and pursuant to Section 624.155, the

            Defendant had a continuing duty to act fairly and honestly toward its insured, KEITH



  [17-Pl-1503/2386964/1]
Case 8:19-cv-00634-JDW-AEP Document 1-1 Filed 03/14/19 Page 6 of 10 PageID 15




            MICHAEL GLUCK , and to attempt to settle the claims of the Plaintiff when under all

            circumstances it could and should have done so, had it acted fairly and honestly toward

            Plaintiff and with due regard for Plaintiffs interest.

       27. At all times material, Defendant knew that its $100,000 policy limits were inadequate to

            compensate Plaintiff for the serious and permanent injuries he sustained in the December

            16, 2017 automobile accident.

       28. Defendant has breached its continuing duties under Section 624.155 by not attempting in

            good faith to settle Plaintiffs claim when under all the circumstances it could and should

            have done so, had it acted fairly and honestly toward its insured and with due regard for

            his interest. The Defendant breached its duties of good faith by, including but not limited

            to, the following acts and omissions.

       a. Improper handling of the claim;

       b. Refusing to settle the claim in a timely manner;

       c. Failing to tender the policy limits in a timely manner, especially in light of the serious

            and permanent injuries suffered by the Plaintiff, the value of which are clearly in excess

            of the policy limits; and

       d. Failing to promptly settle Plaintiffs claim when the obligation to settle the claim had

            become reasonably clear.

      29. Defendant also failed to cure the violations under Section 624.155 by failing to pay all

            the damages owed within sixty (60) days of the Civil Remedy Notice Letter and by

            failing to otherwise correct the circumstances giving rise to the violation.

       30. All of the continuing acts of bad faith by the Defendant caused the Plaintiff damages,

            including but not limited to, economic losses, interest on the unpaid insurance benefits,



  [17-Pl-1503/2386964/1]
Case 8:19-cv-00634-JDW-AEP Document 1-1 Filed 03/14/19 Page 7 of 10 PageID 16




            costs of the underlying action and of this action and attorney's fees for the underlying

            action and for this action.

       31. Pursuant to Sections 627.727(10) and 624.155 Florida Statutes, in this action Plaintiff,

            KEITH MICHAEL GLUCK, is entitled to recover the full amount of his damages

            caused by the negligence of the uninsured/underinsured tortfeasor, including damages in

            excess of the $100,000 uninsured/underinsured policy limits.

       32. The above-mentioned acts of the Defendant required Plaintiff to retain the Law Offices of

            Lucas Magazine to represent him in this action, and Plaintiff has agreed to pay them

            attorney's fees for their services in this action and has agreed to reimburse them for costs

            advanced in the prosecution of this action.

       33. Plaintiff seeks to recover his attorney's fees, against Defendant pursuant to the provisions

            of Sections 624.155 and 627.428 Florida Statutes.

            WHEREFORE, Plaintiff, KEITH MICHAEL GLUCK , demands judgment, damages

            and costs against the Defendant, GEICO CASUALTY INSURANCE COMPANY and

            for the total amount of his compensatory damages, consequential damages, attorney's

            fees and costs of this action and interest on the unpaid benefits and on any judgment in

            this action and further demands trial by jury on all issues so triable.



                                                      COUNTIV

                                            INSURANCE BAD FAITH



      34. Plaintiff, KEITH MICHAEL GLUCK , adopts and realleges all prior material

           paragraphs as if fully set forth herein.



  [17-Pl-1503/2386964/1]
Case 8:19-cv-00634-JDW-AEP Document 1-1 Filed 03/14/19 Page 8 of 10 PageID 17




       35. Upon issuance or renewal of said insurance policy to the Plaintiff, Defendant became

            obligated to comply with the duties prescribed in Section 624.155 and Section 626.9541,

            Florida Statutes.

       36. Plaintiff has performed all conditions precedent to the bringing of this action pursuant to

            Section 624.155, Florida Statutes, by providing written notice of the Defendant's

            violations pursuant to a Civil Remedy Notice of Insurer Violation sent to the State of

            Florida, Department of Insurance and to the Defendant. A copy of said Civil Remedy

            Notice for date of accident February 28, 2018 dated August 24, 2018 and Notice Letter

            dated August 24, 2018 are attached hereto and marked as Exhibit C and GEICO response

            dated October 2, 2018 is attached as Exhibit D.

       37. Upon the issuance or renewal of the policy and pursuant to Section 624.155, the

            Defendant had a continuing duty to act fairly and honestly toward its insured, KEITH

           MICHAEL GLUCK , and to attempt to settle the claims of the Plaintiff when under all

            circumstances it could and should have done so, had it acted fairly and honestly toward

            Plaintiff and with due regard for Plaintiffs interest.

       38. At all times material, Defendant knew that its $100,000 policy limits were inadequate to

            compensate Plaintiff for the serious and permanent injuries he sustained in the December

            16, 2017 automobile accident.

       39. Defendant has breached its continuing duties under Section 624 .15 5 by not attempting in

           good faith to settle Plaintiffs claim when under all the circumstances it could and should

           have done so, had it acted fairly and honestly toward its insured and with due regard for

            his interest. The Defendant breached its duties of good faith by, including but not limited

            to, the following acts and omissions.



  [17-Pl-1503/2386964/1]
Case 8:19-cv-00634-JDW-AEP Document 1-1 Filed 03/14/19 Page 9 of 10 PageID 18




       a. Improper handling of the claim;

       b. Refusing to settle the claim in a timely manner;

       c. Failing to tender the policy limits in a timely manner, especially in light of the serious

            and permanent injuries suffered by the Plaintiff, the value of which are clearly in excess

            of the policy limits; and

       d. Failing to promptly settle Plaintiffs claim when the obligation to settle the claim had

            become reasonably clear.

       40. Defendant also failed to cure the violations under Section 624.155 by failing to pay all

            the damages owed within sixty (60) days of the Civil Remedy Notice Letter and by

            failing to otherwise correct the circumstances giving rise to the violation.

       41. All of the continuing acts of bad faith by the Defendant caused the Plaintiff damages,

            including but not limited to, economic losses, interest on the unpaid insurance benefits,

            costs of the underlying action and of this action and attorney's fees for the underlying

           action and for this action.

      42. Pursuant to Sections 627.727(10) and 624.155 Florida Statutes, in this action Plaintiff,

           KEITH MICHAEL GLUCK , is entitled to recover the full amount of his damages

            caused by the negligence of the uninsured/underinsured tortfeasor, including damages in

           excess of the $100,000 uninsured/underinsured policy limits.

      43. The above-mentioned acts of the Defendant required Plaintiff to retain the Law Offices of

            Lucas Magazine to represent him in this action, and Plaintiff has agreed to pay them

           attorney's fees for their services in this action and has agreed to reimburse them for costs

           advanced in the prosecution of this action.




  [17-Pl-1503/2386964/1]
'    .
    .Case 8:19-cv-00634-JDW-AEP               Document 1-1 Filed 03/14/19 Page 10 of 10 PageID 19




              44. Plaintiff seeks to recover his attorney's fees, against Defendant pursuant to the provisions

                   of Sections 624.155 and 627.428 Florida Statutes.

                   WHEREFORE, Plaintiff, KEITH MICHAEL GLUCK, demands judgment, damages

                   and costs against the Defendant, GEICO CASUALTY INSURANCE COMPANY and

                   for the total amount of his compensatory damages, consequential damages, attorney's

                  fees and costs of this action and interest on the unpaid benefits and on any judgment in

                  this action and further demands trial by jury on all issues so triable.




                                                  DEMAND FOR JURY TRIAL

                             Plaintiff, KEITH MICHAEL GLUCK , demands trial by jury on all issues

                  triable as a matter of right.



                                                         Law Offices of Lucas I Magazine
                                                                                      .,,..•'




                                                                          GAZINE, ESQUIRE
                                                         Flo . a JL<>...:,__.....: 847232
                                                         T e Law Offices of Lucas Magazine PLLC
                                                          iberty Professional Center
                                                         8606 Government Drive
                                                         New Port Richey, FL 34654
                                                         Ph. (727) 849-5353 Fax (727) 845-7949
                                                         Email: LucasMagazine@LucasMagazine.com
                                                                 Jim@lucasmagazine.com
                                                                 LSolfio@LucasMagazine.com
                                                                 Attorneys for Plaintiff




         [17-Pl-1503/2386964/1]
